UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6887



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEAN RAYMOND,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-95-155, CA-99-2376-9)


Submitted:   November 30, 2000            Decided:   January 8, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jean Raymond, Appellant Pro Se. Mary Gordon Baker, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean Raymond seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny Raymond’s motion

for a certificate of appealability and dismiss the appeal on the

reasoning of the district court.      United States v. Raymond, Nos.

CR-95-155; CA-99-2376-9 (D.S.C. June 14, 2000).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2